                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MIKE HOLLOWAY,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19 CV 320 RWS
                                                  )
UNION PACIFIC RAILROAD                            )
CO.,                                              )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       In response to this Court’s April 24, 2019, Memorandum and Order to Show Cause,

plaintiff states that he has opted out of the class action in Harris v. Union Pac. R.R. Co., Case

No. 8: 16 CV 831, 2019 WL 460388, at *8-*9 (D. Neb. Feb. 5, 2019), but that he has no

objection to his case being transferred to the District of Nebraska given his allegation that his

individual claims involve the same allegedly discriminatory policies at issue in the class action.

       Accordingly,

       IT IS HEREBY ORDERED that defendant shall file a memorandum with the Court

no later than noon on May 2, 2019, advising whether it consents to the transfer of this case

to the District of Nebraska. If defendant objects to transfer, its memorandum shall include

the factual and legal basis for objecting to such transfer.




                                              _______________________________
                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE
Dated this 30th day of April, 2019.
